DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the first threshold" and “the second threshold” in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 and 20 are rejected for the same reason as claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430).
Regarding claim 1, Gingrich disclose an automobile detection system, comprising
determining … a specified gas; 
Management module 130 may include a sensor 135, ... Sensor 135 may include one or more of an accelerometer, a microphone, a camera (that may or may not be limited to gathering light in the visible wavelengths, and that may gathering a series of images (e.g., video), or distinct static images), a humidity/moisture sensor, an atmospheric sensor (e.g., a sensor to determine gasses, particles, or pollution in the air), (col. 3, line 22-30)
comparing the determined … (gas) to a pre-determined threshold; 
when … meets or exceeds a threshold, generating a control signal, transmitting the control signal to an alerting device to emit an alert to a user; and 
transmitting the control signal to a control device, wherein the control device performs a specified task.
In another exemplary use case, if it is determined that gasses in/around the vehicle are reaching and/or will be reaching poisonous levels (e.g., too much carbon dioxide, carbon monoxide, and/or any other gas), then (1) a warning message may be sent to the vehicle's owner and/or the police, and/or (2) any component of the vehicle the produces that gas (e.g., a combustion engine typically produces carbon monoxide and carbon dioxide) may be disabled so as to mitigate/prevent the additional creation of that gas. In the case that the vehicle is stationary, if the carbon monoxide/dioxide level is increase to a point that is hazardous to an occupant; the vehicle can be turned off. If the vehicle is in motion then the driver will be notified that they have a ingress issue and the routes of entry should be inspected. (col. 7, line 4-15)
Gingrich did not disclose determining a parts per million of a specified gas; 
Gage teaches noxious gas alert system wherein at least one of the noxious gas detectors comprises a carbon dioxide detector, and wherein the first threshold for comparison to the rate of increase in measured carbon dioxide comprises 30 parts per million per minute. (claim 8)
wherein at least one of the noxious gas detectors comprises a carbon dioxide detector, and wherein a second threshold comprises 900 parts per million, and wherein the determination further comprises comparison of a current level of carbon dioxide to the second threshold. (claim 9)

	Regarding claim 2, the claim is interpreted and rejected as claim 1.
Regarding claim 8, the claim is interpreted and rejected as claim 1.
Gingrich disclosed further that It is to be appreciated that certain implementations as discussed below may include software algorithms, programs or code residing on computer useable medium having control logic for enabling execution on a machine having a computer processor. The machine may include memory storage configured to provide output from execution of the computer algorithm or program. (col. 2, line 35-42)
Regarding claim 9, the claim is interpreted and rejected as claim 2.
Regarding claim 15, the claim is interpreted and rejected as claim 1.
Regarding claim 16, the claim is interpreted and rejected as claim 2.


Claims 3, 5, 10, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430), in view of Alderman (US 20160075296).
	Regarding claim 3, Gingrich did not disclose wherein control device is a remote server, and the specified task comprises the remote server contacting emergency services.
Alderman teaches a mobile alert system wherein [0008] In one embodiment the plurality of sensors comprise one or more capacitive sensors in the vehicle to sense presence of a human one or more sensors sensing relative level of one or more gases in air in the vehicle. Also in one embodiment the one or more sensors sensing relative level of one or more gases in air in the vehicle, include one or more sensors sensing level of carbon dioxide gas. Also in one embodiment sensor status states are preprogrammed using specific threshold temperature and gas composition levels, and combinations of sensor input prejudged to indicate levels of danger to humans or other animals sensed to be in the vehicle. Also in one embodiment status states are categorized in ascending levels of danger or seriousness. 
[0025] Internet backbone 105 supports an Internet server 120 hosted by a service provider that may forward alerts of communications network 100 to known destination numbers. The forwarding service works in concert with mobile system 118 to forward any alerts sent thereto to a client that is the responsible authority over the vehicle, such as a vehicle owner for example. The forwarding service is enabled by SW 126 executing on server 120. SW 126 includes an ability to parse alert messages, manage database entries (registered alerts), and to make contact with various third parties such as police, fire, medical, and other authorities that might respond to an emergency that has stemmed from a non-response to an alert notification. Server 126 includes a data repository 125, which may be a customer information system (CIS) in one implementation, documenting client whom are registered for alert forwarding services.
Gingrich and Alderman are considered to be analogous art because they pertain to gas detection for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate control device is a remote server, and the specified task comprises the remote server contacting emergency services for Gingrich’s system in order to provide emergency assistance when alert occurs. 

Regarding claim 10, the claim is interpreted and rejected as claim 3.
Regarding claim 12, the claim is interpreted and rejected as claim 5.
Regarding claim 17, the claim is interpreted and rejected as claim 3.
Regarding claim 19, the claim is interpreted and rejected as claim 5.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430), in view of Consadori (US 5526280).
Regarding claim 4, piezo did not disclose wherein the alerting device is a piezo buzzer.
Consadori teaches a system for gas detection wherein An audio alarm annunciator is also found in FIG. 2B, which is a piezo-electric alarm S1 which is controlled by microprocessor IC1 through transistor TR1 which is a bipolar `npn`) transistor. When transistor TR1 is turned on, 12 volts is applied across speaker S1, sounding the audible alarm. (col. 9, line 50-55)
Gas sensors haven been known and used in systems to detect the presence of toxic gases for a number of years in connection with a wide variety of applications, including residential and recreational vehicle use. (col. 1, line 13-16)
Gingrich and Consadori are considered to be analogous art because they pertain to gas detection for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the alerting device is a piezo buzzer for Gingrich’s system since it is well known and commonly used in the art.

Regarding claim 18, the claim is interpreted and rejected as claim 4.


Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430), in view of Renke (US 20170057319).
Regarding claim 7, piezo did not disclose wherein the parts per million is determined by a plurality of sensors, and wherein at least one sensor is located at a position where the specified gas is emitted.
First, Alderman teaches wherein [0008] In one embodiment the plurality of sensors comprise one or more capacitive sensors in the vehicle to sense presence of a human or other animal, one or more temperature sensors, and one or more sensors sensing relative level of one or more gases in air in the vehicle.
Second, Renke teaches gas sensor for vehicle wherein [0036] Referring to FIG. 3, the assembly 10 may include an odor sensor 168 operatively connected to the controller 154 and configured to detect an odor level of a predefined gas. The odor sensor 168 may be mounted on a wall of the chamber 162. In one example, the at least one closing condition is satisfied when the odor level detected by the odor sensor 168 is above a predefined threshold odor level. In other words, the controller 154 may be programmed to cause the shutter member 16 to move, via the actuator 124, to the closed position 64 if an undesired odor or gas is detected. The predefined gas may be selected based on the particular application. The predefined gas may be carbon monoxide. The predefined gas may be an oxide of sulfur. The odor sensor 168 may include a sensor material 170 and electronic interface 172. The sensor material 170 may be sensitive to the one sensor is located at a position where the specified gas is emitted.}
Gingrich and Renke are considered to be analogous art because they pertain to gas detection for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the parts per million is determined by a plurality of sensors, and wherein at least one sensor is located at a position where the specified gas is emitted for Gingrich’s system in order to quickly and properly detect the gas.
Regarding claim 14, the claim is interpreted and rejected as claim 7.


Comments
There are currently not art rejections to claim 6, 13 and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685